ORDER

PER CURIAM:
Appellants R.K.H. and T.D.H. appeal from a judgment entered in the Family Court Division of the Circuit Court of Jackson County denying their petition seeking the termination of the parental rights of L.K.P. (“Mother”) to her daughter E.K.P., the termination of the parental rights of the putative fathers of E.K.P., and a decree making Appellants the adoptive parents of E.K.P. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that' no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).